         Case 3:20-cv-00133-JCH Document 192 Filed 12/07/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

                                                    :
JAKUB MADEJ                                         :
                                                    :      CIVIL ACTION NO.
                      PLAINTIFF                     :      3:20-cv-00133-JCH
                                                    :
v.                                                  :
                                                    :
YALE UNIVERSITY, MARVIN CHUN,                       :
MARK SCHENKER, PETER SALOVEY AND                    :
JESSIE ROYCE HILL                                   :
                                                    :
                      DEFENDANTS                    :
                                                    :      DECEMBER 7, 2020

     MOTION TO QUASH AND MOTION FOR ORDER REGARDING DEPOSITIONS

       The defendants hereby move to quash the November 30, 2020 and December 2, 2020

Notices of Deposition for the depositions of Mark Schenker, Sarah Insley, and a representative of

Yale University.   The defendants further move for an order prohibiting the taking of any

depositions prior to the Court’s ruling on the defendants’ motion to dismiss. The accompanying

memorandum of law supports this motion.

                                               THE DEFENDANTS,

                                               YALE UNIVERSITY, MARVIN CHUN, MARK
                                               SCHENKER, PETER SALOVEY AND JESSIE
                                               ROYCE HILL


                                         By:                 /s/
                                               PATRICK M. NOONAN – CT00189
                                               COLLEEN NOONAN DAVIS – CT27773
                                               DONAHUE, DURHAM & NOONAN, P.C.
                                               Concept Park
                                               741 Boston Post Road, Suite 306
                                               Guilford, CT 06437
                                               Telephone: (203) 458-9168
                                               Fax: (203) 458-4424
                                               Email: pnoonan@ddnctlaw.com
         Case 3:20-cv-00133-JCH Document 192 Filed 12/07/20 Page 2 of 2




                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.


                                                      _______________/s/________________
                                                             Patrick M. Noonan




                                                 2
